*397Judgment, Supreme Court, New York County (Renee A. White, J.), rendered June 29, 2004, convicting defendant, upon his plea of guilty, of course of sexual conduct against a child in the first degree, and sentencing him to a term of nine years, unanimously affirmed.
Since defendant did not accept the court’s offer to impose an eight-year sentence, there was no enforceable plea bargain (see People v Hood, 62 NY2d 863 [1984]). Accordingly, the court was free to raise that offer, and defendant has no basis upon which to challenge the court’s reason for doing so. Moreover, even if defendant had accepted the eight-year offer and pleaded guilty, the court would still have been entitled to revoke its promise prior to sentencing, and the only remedy available would have been withdrawal of the plea (People v Schultz, 73 NY2d 757, 758 [1988]). In any event, the record establishes that the court had a sound basis upon which to increase the plea offer to nine years, after which defendant accepted the offer and voluntarily pleaded guilty.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Friedman, Marlow, Sullivan and Catterson, JJ.